UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 22, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or other jurisdiction ofincorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code 516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note We are filing this Current Report on Form 8-K (the “Current Report”) to include under (i) Item 9.01(a), the audited statement of revenues and certain expenses of Newbridge Commons, a 264 unit multi-family residential property located at 4551 Durrow Drive, Columbus, Ohio (“Newbridge Commons”), for the year ended December 31, 2012 and the unaudited statement of revenues and certain expenses of Newbridge Commons for the nine months ended September 30, 2013 and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition of Newbridge Commons.This property was purchased on November 22, 2013 for a contract purchase price of $14.1 million of which $10.7 million was financed with mortgage debt assumed from the seller. Item 9.01 Financial Statements and Exhibits. Page (a) Financial Statements of Business Acquired-Newbridge Commons (i)Independent Auditor’s Report 1 (ii)Statements of Revenues and Certain Expenses for the year endedDecember 31, 2012 and the nine months ended September 30, 2013(Unaudited) 2 (iii) Notes to Statements of Revenues and Certain Expenses 3 (b) Unaudited Pro Forma Consolidated Financial Statements. (i)Pro Forma Consolidated Balance Sheet at September 30, 2013 5 (ii)Pro Forma Consolidated Statement of Income: For the year ended September 30, 2013 6 (iii) Notes to Pro Forma Consolidated Financial Statements 7 (c) Exhibits Exhibit No.
